Citation Nr: 0200568	
Decision Date: 01/15/02    Archive Date: 01/25/02

DOCKET NO.  98-17 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
residuals of cold injury to the feet prior to January 12, 
1998.

2.  Entitlement to a rating in excess of 20 percent for 
residuals of cold injury to the right foot, effective from 
January 12, 1998.

3.  Entitlement to a rating in excess of 20 percent for 
residuals of cold injury to the left foot, effective from 
January 12, 1998.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel


INTRODUCTION

The veteran had active service from June 1951 to May 1953.

By rating action in December 1953, service connection and a 
noncompensable rating was granted for the veteran's residuals 
of trench feet, effective from May 31, 1953.  This matter 
comes before the Board of Veterans' Appeals (Board) from an 
April 1998 rating decision of the Winston-Salem, North 
Carolina Regional Office (RO) of the Department of Veterans 
Affairs (VA), in which the RO discontinued the evaluation of 
the veteran's residuals of trench feet effective January 12, 
1998, noting that it was more appropriately evaluated as a 
separate rating for each foot.  The RO then granted service 
connection for residuals of a cold injury to the right foot 
and service connection for residuals of a cold injury to the 
left foot, and assigned 10 percent ratings for each foot, 
effective from January 12, 1998.  The Board remanded this 
case in April 2000 for additional development and 
consideration of the issue of entitlement to an increased 
(compensable) rating prior to January 12, 1998.

REMAND

The veteran contends that his service-connected residuals of 
cold injury to the feet should be rated more than 20 percent 
disabling in each foot.  Under the criteria currently in 
effect, separate 30 percent ratings could be awarded with the 
manifestation of x-ray abnormalities (osteoporosis, sub-
articular punched out lesions, or osteoarthritis).  38 C.F.R. 
§ 4.104, Diagnostic Code 7122 (2001).  In January 1998, a VA 
x-ray examination was interpreted as showing the presence of 
x-ray abnormalities, to include mild degenerative changes in 
the 1st metatarsal-phalangeal joints bilaterally with bony 
spurring in other areas of the feet, without any comment as 
to whether such abnormalities were among the cold injury 
residuals.

In April 2000, the Board remanded this claim for VA 
examination, based upon review of the claims folder, for 
medical opinion as to whether "any x-ray abnormalities" 
were among the objective residuals of the service connected 
residuals of cold injury to the feet.  The x-ray examination 
was interpreted as showing no evidence of arthritis or other 
abnormality other than bilateral hammertoes.  No comment was 
provided regarding the x-ray abnormalities identified in the 
January 1998 examination.

Based upon the above, the Board is of the opinion that 
further development is necessary in order to reconcile the 
conflicting medical evidence of record.  First, the Board is 
of the opinion that the RO should obtain the veteran's recent 
private and VA clinical records of treatment for his cold 
injury residuals.  Second, the RO should schedule the veteran 
for VA examination for the purpose of determining the current 
severity of his service connected residuals of cold injury to 
the feet, to include opinion as to whether the veteran 
manifests x-ray abnormalities of the feet and, if so, whether 
such abnormalities are causally related to his in-service 
cold injury to the feet.  On remand, the RO should also 
determine whether any additional development is warranted 
under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, § 5, 114 Stat. 2096, 2099 (2000).  
Accordingly, this case is REMANDED for the following action.

1.  The RO should request the veteran to submit 
the names and addresses of all private health 
care providers who have treated him for his cold 
injury residuals of the feet since October 1999.  
Thereafter, the RO should contact the named 
medical providers and request copies of all 
pertinent medical records.

2.  The RO should obtain the veteran's VA 
clinical records since April 1996, if any.

3.  The RO must review the claims file and 
ensure that all notification and development 
action required by the VCAA is completed.  In 
particular, the RO should ensure that the new 
notification requirements and development 
procedures contained in 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107 (West Supp. 2001) and its 
implementing regulations are fully complied with 
and satisfied.

4.  Following the receipt of any additional 
records, the veteran should be afforded an 
appropriate VA examination to determine the 
current severity of his service-connected 
residuals of cold injury to the feet.  The 
examiner should review the contents of the 
claims folder, to include the VA x-ray 
examination results of January 1998 and July 
2000, and conduct an additional x-ray 
examination of the feet in order to determine 
the presence, if any, of any x-ray 
abnormalities.  In addition to determining 
whether the veteran's objective residuals of 
cold injury to the feet include tissue loss, 
nail abnormalities, color changes, impaired 
sensation and hyperhidrosis, the examiner should 
provide opinion on the following question:

Whether the veteran's x-ray examination(s) 
reveal the presence of any x-ray abnormalities 
in the feet and, if so, whether it is at least 
as likely as not that any identifiable x-ray 
abnormality is causally related to the veteran's 
in-service cold injury to the feet?  

In arriving at the diagnosis and opinion, the 
examiner should provide a rationale for the 
conclusion reached.  The claims folder and a 
copy of this remand should be made available to 
the examiner.

5.  Thereafter, the RO should readjudicate the 
claims on appeal.  If any benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided with a 
Supplemental Statement of the Case (SSOC).  An 
appropriate period of time should be allowed for 
response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).  The purpose of this REMAND is 
to obtain medical opinion and ensure due process of law.  No 
inference should be drawn regarding the final disposition of 
the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C.W. Symanski
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


